CCA 20050514. On consideration of the motion filed by Major Jacob D. Bashore for leave to withdraw as appellate defense counsel, and the motion to deny the motion to withdraw as appellate defense counsel, which this Court construes as an answer to said motion to withdraw as appellate defense counsel, it is ordered that said motion to withdraw as áppellate defense counsel is hereby denied without prejudice to re-filing after oral argument or until Appellant declines to waive any appearance of conflict based on counsel’s reassignment, which waiver should be sought immediately and submitted to the Court no later than September 15, 2014.